IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEBORAH SILVER,                            :   No. 207 EAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
UNEMPLOYMENT COMPENSATION                  :
BOARD OF REVIEW,                           :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.